TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00675-CV


Jane Matyastik, Appellant

v.

The City of Cameron, Texas, Appellee




FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
NO. 30,923, HONORABLE ED MAGRE, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Jane Matyastik filed her notice of appeal on November 30, 2009.  Matyastik also filed
a motion for extension of time to file her brief on May 17, 2010.  This Court granted her request on
May 21, 2010.  On June 29, 2010, Matyastik filed a second motion for extension of time to file her
brief, which this Court granted on the following day.  When granting her request, this Court specified
that her brief was due on July 16, 2010.  Matyastik did not file her brief by the deadline specified,
and on July 29, 2010, this Court sent her a notice that her brief was overdue and warned her that her
appeal may be dismissed for want of prosecution if "this Court does not receive a satisfactory
response to this notice on or before August 09, 2010."  To date, Matyastik has not filed a response
to our late-brief notice or an appellant's brief.  Accordingly, we dismiss this appeal for want of
prosecution.  See Tex. R. App. P. 42.3.
 

  
					David Puryear, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   September 14, 2010